DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.
Response to Amendment
This is in response to applicant's amendment/response filed on 11/04/2020, which has been entered and made of record. Claims 2, 5, 12, and 19 have been amended.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10204394 in view of Davidson et al (US 20090262108 A1). Although the claims at issue are not identical, they are not patentably the claims in the instant application are broader than U.S. Patent 10204394 and are therefore an obvious variants thereof. 
Said claims map as follows:
Instant application 16/237,987
U.S. Patent 10204394
Claim 2:
An electronic processing system, comprising: 
an application processor; 

a first command buffer communicatively coupled to the application processor to store a first set of one or more draw calls; 

a second command buffer communicatively coupled to the application processor to store a second set of one or more draw calls; 

a graphics processor communicatively coupled to the application processor to process draw calls from each of the first and second command buffers; and 



a draw call coordinator communicatively coupled to the graphics processor to: 

identify a commonality between a first draw call in the first command buffer and a second draw call in the second command buffer,
 wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame;

determine if the first draw call and the second draw call can be processed together based on the commonality; and 

provide an indication to the graphics processor if the first draw call associated with a current frame and the second draw call also see claim 4 cited in the adjacent column for recent and subsequent frames
Claim 1:
An electronic processing system, comprising: 
an application processor; 

a first command buffer communicatively coupled to the application processor to store a first set of one or more draw calls; 

a second command buffer communicatively coupled to the application processor to store a second set of one or more draw calls; 

a graphics processor communicatively coupled to the application processor to process draw calls from the first command buffer and the second command buffer at the same time; 


a draw call coordinator communicatively coupled to the graphics processor to: 

identify a commonality between a first draw call in the first command buffer and a second draw call in the second command buffer; 








determine if the first draw call and the second draw call can be processed together based on the commonality; and 

provide an indication to the graphics processor if the first draw call and the second draw call are to be processed together, 
Claim 4:
…
a commonality identifier to identify a commonality between a first graphics command corresponding to a first frame (recent frame) associated with a first command buffer and a second graphics command corresponding to a second frame (subsequent frame) associated with a second command buffer, 
…
provide an indication that the first graphics command and the second graphics command (for recent and subsequent frame respectively) are to be processed together, wherein one or more draw calls associated with each of the first graphics command and .
Claim 3: 
The system of claim 2 wherein the graphics processor is further to process the first and second draw calls at least partially in parallel based on the indication from the draw call coordinator
Claim 2: 
The system of claim 1, wherein the graphics processor is further to process the first and second draw calls at least partially in parallel based on the indication from the draw call coordinator.
Claim 4:
The system of claim 2, further comprising: 
a graphics memory communicatively coupled to the graphics processor, wherein the commonality corresponds to at least a portion of the graphics memory storing information relevant to both the first and the second draw calls.
Claim 3: 
The system of claim 1, further comprising:
a graphics memory communicatively coupled to the graphics processor, wherein the commonality corresponds to at least a portion of the graphics memory storing information relevant to both the first and the second draw calls.
Claim 5:
A graphics command coordinator apparatus, comprising: 
a commonality identifier to identify a commonality between a first graphics command corresponding to a first frame 



a commonality analyzer communicatively coupled to the commonality identifier to determine if the first graphics command and the second graphics command can be processed together based on the commonality identified by the commonality identifier; and 
a commonality indicator communicatively coupled to the commonality analyzer to provide an indication that the first graphics command and the second graphics command are to be processed together at least partially at the same time in parallel.
Claim 4:
A graphics command coordinator apparatus, comprising:
a commonality identifier to identify a commonality between a first graphics command corresponding to a first frame 
wherein the first graphics command and the second graphics command are to be processed at the same time;
a commonality analyzer communicatively coupled to the commonality identifier to determine if the first graphics command and the second graphics command can be processed together based on the commonality identified by the commonality identifier; and
a commonality indicator communicatively coupled to the commonality analyzer to provide an indication that the first graphics command and the second graphics command are to be processed together, wherein one or more draw calls associated with each of the first graphics command and the second .
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18
Claim 17
Claim 19
Claim 18
Claim 20
Claim 19
Claim 21
Claim 20
Claim 22
Claim 21
Claim 23
Claim 22
Claim 24
Claim 23
Claim 25
Claim 24


Claim 1 of 10204394 does not disclose wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame.
	However Davidson suggests wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame (Davidson figs. 5, 8; [0066], “during the process 800, additional geometry data may be generated for the fixed aspects of the frames (interpreted as comprising a current and a subsequent frame) represented within the sequence of shots (a sequence of shots interpreted as representing an equivalent of moving/different camera positions) … the additional geometry data is used to draw (draw calls for a current and a subsequent frame) the fixed aspects of the frames within the sequence of shots (commonality based on a common geometry of fixed objects between frames) corresponding to the layout data”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 10204394 to utilize common geometry between camera frames as disclosed by Davidson. This would have been done to reduce processing by utilizing known geometry data for drawing fixed objects.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations, “a draw call coordinator communicatively coupled to the graphics processor to: 
provide an indication to the graphics processor” “a draw call coordinator to identify a commonality, determine if the first draw call and the second draw call can be processed together, provide an indication to the graphics processor if the first and the second draw calls are to be processed together”, “a commonality identifier to identify a commonality”, “a commonality analyzer to determine if the first graphics command and the second graphics command can be processed together” and “a commonality indicator to provide an indication” have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “draw call coordinator”, “commonality identifier”, “commonality analyzer” and “commonality indicator” coupled with functional language “identify a commonality, determine if the first draw call and the second draw call can be processed together, provide an indication to the graphics processor if the first and the second draw calls are to be processed together”, “identify a commonality”, “to determine if the first graphics command and the second graphics command can be processed together” and “provide an indication” without reciting sufficient structure to achieve the function. 
Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
draw call coordinator - paragraph 126: hardware using circuit technology
commonality identifier - paragraph 130: hardware using circuit technology
commonality analyzer - paragraph 130: hardware using circuit technology
commonality indicator - paragraph 130: hardware using circuit technology
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aguaviva et al (US 20080030511 A1) in view of Davidson et al (US 20090262108 A1) and further view of Arulesan et al (US 20160104264 A1) and further view of Sowizral et al (US 20020063704 A1).
Regarding claim 2, Aguaviva discloses an electronic processing system (Aguaviva fig. 1), comprising: 
an application processor (Aguaviva fig. 1 – CPU 110); 
a first command buffer communicatively coupled to the application processor to store a first set of one or more draw calls (Aguaviva [0038], “graphical operations, which may comprise "draw calls." For example, a data stream may be generated by an application programming interface (API) (e.g., Direct3D, OpenGL, etc.)”; [0044], “As shown in FIG. 3, memory 150 may comprise multiple graphical operations (e.g., draw calls, etc.) (fig. 3, memory 150 – “Graphical Operation 1” is interpreted as an equivalent of a first command buffer that stores a first set of one or more draw calls, see paragraph 38 cited above; memory 150 communicatively coupled to application processor 110 as per fig. 1) for processing by a graphics processing pipeline (e.g., 200 of FIG. 2).”) 
a second command buffer communicatively coupled to the application processor to store a second set of one or more draw calls (Aguaviva [0038], “graphical operations, which may comprise "draw calls." For example, a data stream may be generated by an application programming interface (API) (e.g., Direct3D, OpenGL, etc.)”; [0044], “As shown in FIG. 3, memory 150 may comprise multiple graphical operations (e.g., draw calls, etc.) (fig. 3, memory 150 – “Graphical Operation 2” is interpreted as an equivalent of a second command buffer that stores a second set of one or more draw calls; see paragraph 38 cited above for Graphical Operation comprising draw calls; memory 150 communicatively coupled to application processor 110 as per fig. 1) for processing by a graphics processing pipeline (e.g., 200 of FIG. 2).”)
a graphics processor communicatively coupled to the application processor to process draw calls from the first command buffer and the second command buffer (Aguaviva [0034], “GPU 120 (a graphics processor to process draw calls from exemplary first and second command buffers disclosed with reference to fig. 3) comprises a portion of at least one graphics pipeline”; [0038], “graphical operations, which may comprise "draw calls." For example, a data stream may be generated by an application programming interface (API) (e.g., Direct3D, OpenGL, etc.) (GPU communicatively coupled to the application processor 110 based on said API.)”)
identify a commonality between a first draw call in the first command buffer and a second draw call in the second command buffer (Aguaviva [0048], “a first graphical operation (comprising a first draw call in exemplary first buffer in memory 150) may comprise a first set of state attributes … whereas a second graphical operation (comprising a second draw call in exemplary second buffer in memory 150) may comprise a second set of state attributes … units of a graphics pipeline may process the first and second graphical operations similarly for shared state attributes (an identified commonality between exemplary first and second draw calls) (e.g., RO3 and PSC2)”)
(an identified commonality between exemplary first and second draw calls) (e.g., RO3 and PSC2)” [0049], “Since graphical operations with similar state attributes are processed similarly by units of the graphics processing pipeline, it is advantageous to group graphical operations (grouping graphical operations based on shared state attributes, reads on a determination to process exemplary first and second draw calls based on a commonality at least partially at the same time) sharing common state attributes”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine elements described in embodiments of Aguaviva to implement a combined processing system to implement draw call grouping and execution operations. This would have been done to create a system that would improve processing efficiency and performance. See for example, Aguaviva [0054].
Aguaviva does not disclose
wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame.
	However Davidson suggests wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame (Davidson figs. 5, 8; [0066], “during the process 800, additional geometry data may be (interpreted as comprising a current and a subsequent frame) represented within the sequence of shots (a sequence of shots interpreted as representing an equivalent of moving/different camera positions) … the additional geometry data is used to draw (draw calls for a current and a subsequent frame) the fixed aspects of the frames within the sequence of shots (commonality based on a common geometry of fixed objects between frames) corresponding to the layout data”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aguaviva to utilize common geometry between camera frames as disclosed by Davidson. This would have been done to reduce processing by utilizing known geometry data for drawing fixed objects.
Aguaviva in view of Davidson does not disclose (highlighted missing feature)
determine if the first draw call and the second draw call can be processed together based on the commonality at least partially at the same time in parallel
However, Sowizral’s system (Sowizral fig. 1) discloses (highlighted missing feature)
determine if the first draw call and the second draw call can be processed together based on the commonality at least partially at the same time in parallel (Sowizral [0241], “Java 3D will schedule parallel renderer threads only if (determine if render threads/first, second draw calls, can be processed together at least partially at the same time in parallel, based on same view/commonality) the associated canvases share the same View.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Aguaviva with Sowizral to process draw 
Aguaviva in view of Davidson and further view of Sowizral does not disclose
a draw call coordinator communicatively coupled to the graphics processor to: 
provide an indication to the graphics processor if the first draw call associated with a current frame and the second draw call associated with a subsequent frame are to be processed together
However, Arulesan’s system (Arulesan [0007]) discloses
a draw call coordinator communicatively coupled to the graphics processor (Arulesan fig. 1 – Optimizer 214 couple communicatively to GPU 112; [0065], “In response to determining that a common portion of frames 350 and 450 match, optimizer 214 identifies the subsection of draw commands included in the common portion ... The common portion corresponds to a plurality of nodes in scene graph 213 that matches with a plurality of nodes in scene graph 215 ... optimizer 214 may identify (determine that exemplary first graphics draw command and  second graphics draw command can be processed together) the subsection of draw commands included in the matching plurality of nodes”)  to: 
provide an indication to the graphics processor if the first draw call associated with a current frame and the second draw call associated with a subsequent frame are to be processed together (Arulesan [0075], “In a block 606, a common portion of the first (exemplary current frame) and second (exemplary subsequent frame) frames is identified” [0076], “a single draw command representing draw commands in the plurality of nodes, where the single draw command causes (providing an indication to the graphics processor that the first draw call associated with a current frame and the second draw call associated with a subsequent frame are to be processed together) the GPU”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aguaviva with Arulesan to include an optimizer to determine, group and communicate information about grouped draw calls, for a sequence of frames, to the GPU. This would have been done to modularize the processing system and thereby simplifying its implementation and modification.
Regarding claim 3, Aguaviva in view of Davidson and further view of Arulesan and further view of Sowizral discloses the system of claim 2, and further suggests wherein the graphics processor is further to process the first and second draw calls at least partially in parallel based on the indication from the draw call coordinator (Arulesan [0076], “the plurality of nodes in the second scene graph is replaced with a single node including a single draw command representing draw commands in the plurality of nodes, where the single draw command causes the GPU (single draw command causes the GPU to at least partially process the first and second graphics draw commands) to retrieve a texture from a memory and display the texture”)
Regarding claim 4, Aguaviva in view of Davidson and further view of Arulesan and further view of Sowizral discloses the system of claim 2, and further suggests comprising: 
a graphics memory communicatively coupled to the graphics processor, wherein the commonality corresponds to at least a portion of the graphics memory storing information relevant to both the first and the second draw calls (Arulesan fig. 1 GPU memory 114 communicatively coupled to GPU 112; [0066], “optimizer 214 may update the current scene (single texture 260 represents an equivalent of a portion of the graphics memory storing information relevant to both the first and the second draw calls)”).
Claims 5-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arulesan et al (US 20160104264 A1) in view of Davidson et al (US 20090262108 A1) and further view of Sowizral.
Regarding claim 5, Arulesan discloses a graphics command coordinator apparatus (Arulesan fig. 1), comprising: 
a commonality identifier to identify a commonality between a first graphics command corresponding to a first frame associated with a first command buffer and a second graphics command corresponding to a second frame associated with a second command buffer (Arulesan [0035], “system memory 110 (representing an equivalent of a first and second command buffer associated with a first and a second graphics command) may store command streams for processing by GPU 112.” Arulesan [0049], “Each node in scene graph 213 (comprises a first graphics command corresponding to exemplary first frame 350) has one or more attributes corresponding to an object for rendering in frame 350 (exemplary first frame).” [0060], “optimizer 214 (exemplary commonality identifier) may compare frames M and M+1 to each other and identify a common portion of the frames.” [0062], “Each node in scene graph 215 (comprises a second graphics command corresponding to exemplary second frame 450) has one or more attributes corresponding to an object for rendering in frame 450 (exemplary second frame).” [0065], “In response to determining that a common portion of (exemplary identification of a commonality between a first graphics command and a second graphics command)”)
Arulesan does not disclose
wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame.
	However Davidson suggests wherein the identification of the commonality is based on a common geometry even when there is a difference in camera position between the first draw call associated with a current frame and the second draw call associated with a subsequent frame (Davidson figs. 5, 8; [0066], “during the process 800, additional geometry data may be generated for the fixed aspects of the frames (interpreted as comprising a current and a subsequent frame) represented within the sequence of shots (a sequence of shots interpreted as representing an equivalent of moving/different camera positions) … the additional geometry data is used to draw (draw calls for a current and a subsequent frame) the fixed aspects of the frames within the sequence of shots (commonality based on a common geometry of fixed objects between frames) corresponding to the layout data”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aguaviva to utilize common geometry between camera frames as disclosed by Davidson. This would have been done to reduce processing by utilizing known geometry data for drawing fixed objects.
Arulesan in view of Davidson does not expressly disclose

a commonality indicator communicatively coupled to the commonality analyzer to provide an indication that the first graphics command and the second graphics command are to be processed together at least partially at the same time
However, Arulesan suggests
a commonality analyzer communicatively coupled to the commonality identifier to determine if the first graphics command and the second graphics command can be processed together based on the commonality identified by the commonality identifier (Arulesan [0065], “In response to determining that a common portion of frames 350 and 450 match, optimizer 214 identifies the subsection of draw commands included in the common portion ... The common portion corresponds to a plurality of nodes in scene graph 213 that matches with a plurality of nodes in scene graph 215 ... optimizer 214 (representing an equivalent of a commonality analyzer) may identify the subsection of draw commands (comprising exemplary first and second commands that can be processed together) included in the matching plurality of nodes”)
a commonality indicator communicatively coupled to the commonality analyzer to provide an indication that the first graphics command and the second graphics command are to be processed together at least partially at the same time (Arulesan [0066], “Optimizer 214 (representing an equivalent of a commonality indicator that provides an indication that exemplary first and second graphics command are to be processed together at least partially at the same time) sends the updated scene graph to rendering engine 216, which receives the updated scene graph and converts the intermediate draw commands included in the updated scene graph into final draw commands that are understandable by GPU 112.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention based on Arulesan’s disclosure to identify common portions of different frames and generate draw according to the identified common portions. This would have been done to reduce memory usage as well as optimize the processing cycles required for rendering scenes.
Arulesan does not disclose (highlighted missing feature)
provide an indication that the first graphics command and the second graphics command are to be processed together at least partially at the same time in parallel
However, Sowizral’s system (Sowizral fig. 1) discloses (highlighted missing feature)
provide an indication that the first graphics command and the second graphics command are to be processed together at least partially at the same time in parallel (Sowizral [0241], “Java 3D will schedule parallel renderer threads only if (render threads/first, second draw calls, can be processed together at least partially at the same time in parallel, based on using same view as an indication) the associated canvases share the same View.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Arulesan with Sowizral to process draw calls in parallels for a commonality as disclosed in Sowizral. This would have been done to improve graphics processing performance.
Regarding claim 6, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 5, and further discloses wherein the first graphics command comprises a first draw call and wherein the second graphics command comprises a second draw call (Arulesan [0049], “Each node in scene graph 213 (comprises a first graphics draw command) has one or more attributes corresponding to an object for rendering in frame 350.” [0050], “an attribute of a node may be a shape of an object (e.g., triangle, square, quadrilateral) that is drawn based on the draw command included in the node” [0062], “Each node in scene graph 215 (comprises a second graphics draw command) has one or more attributes corresponding to an object for rendering in frame 450.”).
Regarding claim 7, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 6, wherein the commonality corresponds to a substantially same set of geometries for each of the first draw call and the second draw call (Arulesan [0049], “Each node in scene graph 213 (comprises a first graphics draw command) has one or more attributes corresponding to an object for rendering in frame 350.” [0050], “an attribute of a node may be a shape of an object (e.g., triangle, square, quadrilateral) that is drawn based on the draw command included in the node” [0062], “Each node in scene graph 215 (comprises a second graphics draw command) has one or more attributes corresponding to an object for rendering in frame 450.” [0064], “As such, nodes 310-316 in the current scene graph 215 may represent one or more objects having the same shape (substantially same set of geometries for each of the first and second frame and thereby for first and the second graphics draw command) and location on display 118 as nodes 310-316 in the previous scene graph 213, respectively, and the 
Regarding claim 8, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 5, and further discloses wherein the commonality analyzer is further to determine if a same portion of a graphics memory can be utilized by both the first graphics command and the second graphics command (Arulesan fig. 1 GPU memory 114 communicatively coupled to GPU 112; [0066], “optimizer 214 (exemplary commonality analyzer determines a same portion of a graphics memory may be utilized for both the exemplary first and second graphics commands) may update the current scene graph 215 by replacing nodes 310 and 312 in the current scene graph 215 with a single node 330 that instructs GPU 112 to retrieve single texture 260 from local GPU memory 114 (single texture 260 represents an equivalent of a portion of the graphics memory storing information relevant to both the first and the second draw calls)”).
Regarding claim 9, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 8, wherein the same portion of the graphics memory corresponds to a same texture sample (Arulesan [0066], “optimizer 214 may update the current scene graph 215 by replacing nodes 310 and 312 in the current scene graph 215 with a single node 330 that instructs GPU 112 to retrieve single texture 260 from local GPU memory 114 (single texture 260 represents an equivalent of a portion of the graphics memory corresponding to a same texture sample)”)
Regarding claim 10, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 8, and further suggests wherein the same portion of the graphics (same geometries) (e.g., their attribute values for the attribute "shape" are the same) and have the same location (e.g., their attribute values for the attribute "location" are the same), respectively, and thus have one or more commonalities.” [0066], “optimizer 214 may recognize that nodes 310 and 312 in the current scene graph 215 match nodes 310 and 312 in the previous scene graph 213 ... optimizer 214 may update the current scene graph 215 by replacing nodes 310 and 312 in the current scene graph 215 with a single node 330 that instructs GPU 112 to retrieve single texture 260 from local GPU memory 114. Single node 330 represents object "A" 352” (single texture 260 herein, based on single node 330, represents a portion of the graphics memory corresponding to a same geometry)).
Regarding claim 11, Arulesan in view of Davidson and further view of Sowizral discloses the apparatus of claim 5, wherein the commonality indicator is further to tag the first graphics command and the second graphics command to indicate that the first graphics command and the second graphics command are to be processed together (Arulesan [0056], “Rendering engine 216 may process the nodes in the common portion and the nodes in the uncommon portion of scene graph 213 separately. Rendering engine 216 renders the single draw command included in node 330 (first and second graphics commands to be processed together based on common portions that are identified), which represents the objects corresponding to matching (identifying a common portions represents an equivalent of tagging the first and second graphics commands that indicates that the commands are to be processed together). Rendering engine 216 may render this common portion into a single texture and store it in local GPU memory 114.”).
Claim 12 recites a method, which corresponds to the function performed by the electronic processing system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 12.
Claim 13 recites a method, which corresponds to the function performed by the apparatus of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the method of claim 13.
Claim 14 recites a method, which corresponds to the function performed by the apparatus of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 14.
Claim 15 recites a method, which corresponds to the function performed by the apparatus of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the method of claim 15.
Claim 16 recites a method, which corresponds to the function performed by the apparatus of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 16.
Claim 17 recites a method, which corresponds to the function performed by the apparatus of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 17.
Claim 18 recites a method, which corresponds to the function performed by the apparatus of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 18. NOTE: Claim 18 is interpreted as depending from claim 15 because claim 10 is not a method claim.
Claim 19 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the electronic processing system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the at least one non-transitory computer readable medium of claim 19.
Additionally Arulesan discloses at least one computer readable medium, comprising a set of instructions, executed by a computing device (Arulesan [0035] “System memory 110 may store program modules and/or instructions that are accessible for execution by CPU 106 and/or data for use by the programs executing on CPU 106.”).
Claim 20 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the at least one non-transitory computer readable medium of claim 20.
Claim 21 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 7. As such, the mapping and claim 21.
Claim 22 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the at least one non-transitory computer readable medium of claim 22.
Claim 23 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the at least one non-transitory computer readable medium of claim 23.
Claim 24 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the at least one non-transitory computer readable medium of claim 24.
Claim 25 recites at least one non-transitory computer readable medium, which corresponds to the function performed by the apparatus of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the at least one non-transitory computer readable medium of claim 25.
Response to Arguments
Applicant's arguments filed on 11/04/2020 have been fully considered but they are moot in view of amendments to the independent claims. Amendments to the independent claims recite, “wherein the identification of the commonality is based on a common geometry 
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313.  The examiner can normally be reached on 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JITESH PATEL/Primary Examiner, Art Unit 2616